DICE, Commissioner.
The conviction is for the subsequent offense of drunk driving; the punishment, ten days in jail and a fine of $300.
The state’s evidence shows that on the date alleged the appellant was stopped and arrested by police officer L. C. Jones while driving his automobile upon a public street and highway in the city of Orange. Officer Jones testified that before stopping appellant he observed that the automobile he was driving was being operated at an excessive rate of speed and was weaving in its traffic lane on the highway. He further stated that after he stopped the appellant he observed that he staggered when he walked, his speech was slurred, and he had a strong odor of alcohol on his breath; and expressed his opinion that at such time appellant was intoxicated.
Officer Edgar F. Blood, who observed appellant at the scene following his arrest, also gave a similar description of his actions and appearance and expressed his opinion that appellant was under the influence of alcohol.
It was further shown that a j4 quart vodka bottle with one inch of liquid in it was found in appellant’s automobile and that at the time of his arrest appellant had on his person a Texas operator’s license, #1891538.
State’s exhibit #2, consisting of certified copies of a complaint, information, and judgment in Cause No. 3370-C, styled The State of Texas vs. Loy Gene Brown on the docket of the District Court of Johnson County, was introduced in evidence, which showed that on September 20, 1960, the defendant named therein was convicted of the misdemeanor offense of driving while intoxicated. Also included within the exhibit was a certified copy of a mandate issued by the clerk of this court, dated February 17, 1961, showing that in an appeal from the judgment of conviction the same was affirmed and had become final.
Records of the drivers license division of the Department of Public Safety were introduced in evidence, showing the issuance of a Texas operator’s license, #1891538, to Loy Gene Brown and containing a description of the said licensee.
*946The records introduced further showed that on September 20, 1960, Loy Gene Brown, the holder of such license, was convicted in the District Court of Johnson County, in Cause No. 3370-C, of the offense of driving while intoxicated.
Testifying as a witness m his own behalf, appellant admitted driving his motor vehicle on the day in question but denied that he was intoxicated. He stated that both his speech and walking were impaired by reason of a neurological condition and that he had twice during the day taken some nitroglycerin and a mixture of ammonia water and vodka for this condition and also heart trouble.
The jury by their verdict resolved the disputed issue of intoxication against the appellant, and we find the evidence sufficient to sustain the conviction.
There are no formal bills of exception or objections to the court’s charge.
The informal bills of exception appearing in the record in the statement of facts have been considered and no reversible error is presented.
The judgment is affirmed.
Opinion approved by the court.